                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    ABILENE DIVISION


NnNCY MOIIROW.          cr a/..                      )
                                                     )
                        Plaintill!.                  )
                                                     )
                                                     )
                                                     )
IJAS'II,AND COUNTY. TEXAS.                           )
                                                     )
                        Det'endant.                  )   Civil Action No. l:16-CV-l l8-C-BL


                                                 oRI)t,tR

         Belore the Court are the Findings. Conclusions, and Recommendation ofthe United

Statcs Magistrirtc Judge advising the Court that Dcl'cndant's Amcnded Motion for Summarv

Judgrnent should be granted as to all remaining clainrs. Plaintills timely liled objections to the

Magistrate Judge's Recommendations on .lune 24, 2019

         'l'lrc Court conducts a de novo review ol'thosc portions of the Magistrate Judge's report or

spccilicd proposed lindings or recommendations to u'hich a limely objection is made. 28 U.S.C.

$   636(bXlXC). Portions ofthe report or proposed findings or recommendations that          are not the


subject of a timely objection will be accepted by the Court unless they are clearly erroneous or

contrary to law. See United States v. lyilson,864 F.2d 1219,l22l (5th Cir. 1989).

         Aller due consideration, the Court finds that Plaintiffs' objections should   be

OVERRULED. The Court              has further conducted an independent review of the Magistrate

Judge's findings and conclusions and finds no error. It is therefore ORDERED that the

Findings, Conclusions, and Recommendation are hereby ADOPTED as the findings and

conclusions of the Court. For the reasons stated therein, Defendant's Amended Motion for
Summary Judgment is hereby GRANTED on all remaining claims asserted in the above-styled

and -numbered   civil action. The Court shall enterjudgment on even   date.


      So oRDERED       u,   4/4auyolJune.2o19.
                                                         ,/)
                                                    I
                                                               y'u44-'2'7

                                         \                     GS
                                                    OR         STATES         CT JUDGE




                                                2
